Citation Nr: 0712030	
Decision Date: 04/25/07    Archive Date: 05/01/07

DOCKET NO.  04-10 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for coronary ectasia with 
infraction of the right kidney due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1962 through 
July 1967.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.


FINDINGS OF FACT

Coronary ectasia with infarction of the right kidney is 
related to the veteran's Agent Orange exposure in service.


CONCLUSION OF LAW

Coronary ectasia with infarctions was incurred in active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the veteran of any evidence that is 
necessary to substantiate his claim.  This includes notifying 
the veteran of the evidence VA will attempt to obtain and 
that which the veteran is responsible for submitting.  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159 (2006).  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

The veteran was not given notice of the information and 
evidence needed to assign a disability rating and an 
effective date.  The Board has issued a favorable decision 
below.  The agency of original jurisdiction will be 
responsible for addressing any VCAA notice defect with 
respect to the rating and effective date elements when 
effectuating the award.  Therefore, the Board finds that the 
veteran has not been prejudiced in the Board's favorable 
adjudication of his appeal.  See Dingess v. Nicholson, No. 
01-1917 (U.S. Vet. App. March 3, 2006) (Hartman, No. 02-1506)



Legal Criteria

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if preexisting such service, was 
aggravated therein.  38 C.F.R. § 3.303.  

To establish service connection, there must be: (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 
F.3d 604 (Fed. Cir. 1996).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 U.S.C.A. § 1113 and ; 38 C.F.R. 
§ 3.307(d) are also satisfied:  chloracne or other acneform 
disease consistent with chloracne; Type 2 diabetes (also 
known as Type II diabetes mellitus or adult-onset diabetes); 
Hodgkin's disease; multiple myeloma; non-Hodgkin's lymphomal; 
acute or subacute peripheral neuropathy; porphyria cutanea 
tarda; prostate cancer; respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea); and soft tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  The term "soft-tissue sarcoma" includes 
adult fibrosarcoma, dermatofibrosarcoma protuberans, 
malignant fibrous histiocytoma, liposarcoma, leiomyosarcoma, 
epithelioid leiomyosarcoma (malignant leiomyoblastoma), 
rhabdomyosarcoma, ectomesenchymoma, angiosarcoma 
(hemangiosarcoma and lymphangiosarcoma), proliferating 
(systemic) angioendotheliomatosis, malignant glomus tumor, 
malignant hemangiopericytoma, synovial sarcoma (malignant 
synovioma), malignant giant cell tumor of tendon sheath, 
malignant schwannoma, including malignant schwannoma with 
rhbdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas, malignant 
mesenchymoma, malignant granular cell tumor, alveolar soft 
part sarcoma, congenital and infantile fibrosarcoma, and 
malignant ganglioneuroma.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 
3.307(a)(6), 3.309(e).  

The VA has also determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 59 Fed. Reg. 341-346 (1994).  See 
also, 61 Fed. Reg. 41442-41449, and Fed. Reg. 57586-57589 
(1996).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-
29 (1984) does not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 120 F.3d 1239, 1247-48 (Fed. Cir. 1997), 
aff'd Ramey v. Brown, 9 Vet. App. 40 (1996).

Additionally, if at least one of the diseases deemed chronic 
for VA purposes, to include cardiovascular disease, becomes 
manifest to a degree of 10 percent or more during the one-
year period immediately following a veteran's separation from 
service, the condition may be presumed to have been incurred 
in service, notwithstanding that there is no in-service 
record of the disorder.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).  


Analysis

The record shows that the veteran served in the Air Force in 
the Republic of Vietnam during the Vietnam era.  He is 
therefore presumed to have been exposed to Agent Orange.  
38 U.S.C.A. § 1116(f).  The veteran contends that his 
exposure to Agent Orange caused and/or contributed to his 
current condition of coronary ectasia with infarctions.  

In reviewing the veteran's service connection claim under the 
provisions pertaining to diseases presumptively associated 
with Agent Orange exposure, the Board notes that the record 
is devoid of any evidence of any presumptive diseases listed 
in Section 3.309(e), at any time during or after service.  
The Board acknowledges the appellant's contention that his 
coronary ectasia with infractions were related to his Agent 
Orange exposure, and that as a result he should be 
presumptively service-connected.  The Board, however, is 
precluded from granting the benefit sought under the Agent 
Orange presumptive provisions because coronary ectasia with 
infraction of the right kidney is not one of the types of 
chronic diseases presumptively related to Agent Orange 
exposure.  Although chronic diseases may be presumptively 
service-connected based on exposure to Agent Orange, VA 
regulations are clear on what type of chronic diseases are 
entitled to such presumption and the veteran's disease is not 
one of the listed conditions.  

If competent evidence demonstrated that the veteran's 
coronary ectasia with infractions had its onset during, or 
was etiologically related to, his period of active military 
service, service connection could be granted on a direct 
basis.  The veteran's first manifestation of his disease was 
documented by a 1984 myocardial infarction.  Medical evidence 
of record also shows subsequent manifestations of coronary 
ectasia, including a 1990 silent anterior wall myocardial 
infarction and a 1997 diagnosis of central venous thrombosis.

The veteran obtained the medical opinion of his treating 
physician in relation to his coronary ectasia disease.  The 
veteran's physician submitted a letter to the VA in July 
2000, on behalf of the veteran.  The physician stated that 
the veteran had been under his treatment for his coronary 
ectasia since 1992, that the only risk factor for the 
disease, other than Agent Orange exposure, was some mild 
labile hypertension.  The physician stated that it was his 
strong medical opinion based on a review of the literature 
and his knowledge of the veteran that the coronary artery 
ectasia was a direct result of the veteran's exposure to 
Agent Orange.  The physician submitted published studies in 
support of his opinion.  While not conclusive, these reports 
suggest a relationship between Agent Orange exposure and the 
development of coronary artery ectasia.  

The Board, in applying the benefit of the doubt doctrine 
finds that the veteran has submitted competent medical 
evidence showing that he has coronary artery ectasia, that he 
was exposed to Agent Orange in service, and that this 
exposure led to the development of his coronary artery 
ectasia.  Thus, the Board finds that service connection is 
warranted for coronary artery ectasia.


ORDER

Service connection for coronary ectasia with infarction of 
the right kidney is granted.



____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


